                Case 2:20-cv-00856-TSZ Document 76 Filed 08/24/20 Page 1 of 1



 1

 2

 3

 4
                             UNITED STATES DISTRICT COURT
 5                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 6
       MacNEIL AUTOMOTIVE PRODUCTS
 7     LIMITED d/b/a WEATHERTECH,
 8                            Plaintiff,

 9         v.                                            C20-856 TSZ

10     JINRONG (SH) AUTOMOTIVE                           MINUTE ORDER
       ACCESSORY DEVELOPMENT CO.,
11     LTD.; and RUI DAI,

12                            Defendants.

13
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)     Defendant Jinrong (SH) Automotive Accessory Development Co., LTD.’s
15 motion for reconsideration, docket no. 75, is RENOTED to September 11, 2020. Plaintiff
   shall file a response to the motion for reconsideration on or before September 8, 2020.
16 Any reply shall be filed by the new noting date.

17          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 24th day of August, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Karen Dews
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
